DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been amended as per Applicant’s amendment filed on January 18, 2022.  No claims have been canceled.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 8, 9, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2020/0089351 A1, Published March 19, 2020) in view of Park (US 2019/0074328 A1, Published March 7, 2019).
As to claim 1, Jeong discloses a touch sensor, comprising:  
a sensing electrode that receives a touch input and that is disposed on a sensing area of a substrate (Jeong at Fig. 23); and 
a plurality of sensing lines disposed on a non-sensing area of the substrate (Jeong at Figs. 23-25, sensing lines RLn in areas C, G), 

each of the plurality of sensing lines includes a first metal layer and a second metal layer electrically coupled to the sensing electrode (Jeong at Fig. 23, 25, metal layers ML1, ML2 or sensing lines RLn), 
wherein the second metal layer is disposed on the first metal layer, and an insulating layer is disposed between the first metal layer and the second metal layer (Jeong at Fig. 25, sensing lines RLn have first and second metal layers ML1 and ML2 separated by insulating layer INS2), 
wherein the plurality of sensing lines includes a first sensing line and a second sensing line (Jeong at Fig. 23-25, sensing lines RL1, RL2), 
wherein the first sensing line and the second sensing line each include the first metal layer and the second metal layer in the first area (Jeong at Fig. 23-25, sensing lines RL1, RL2), and
wherein the first sensing line includes the first metal layer without the second metal layer in the second area (Jeong at Fig. 23-25, resistance compensating patterns RCP1 includes ML1 only).
Jeong does not disclose that the second sensing line includes the second metal layer without the first metal layer in the second area.
However, Park does disclose that the second sensing line includes the second metal layer without the first metal layer in the second area (Park at Figs. 8, 10, in particular.  In addition, Examiner also takes an official notice that multi-layer printed 1 
Jeong discloses a base touchscreen device upon which the claimed invention is an improvement.  Park discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Jeong the teachings of Park for the predictable result of reducing the probability of a short circuit between adjacent signal lines due to foreign substances (Park at ¶ [0218]-[0220]).
As to claim 2, the combination of Jeong and Park discloses the touch sensor according to claim 1, wherein the first metal layer and the second metal layer are disposed on different layers each other (Jeong at Fig. 25, ML1 and ML2 are on different layers).
As to claim 3, the combination of Jeong and Park discloses the touch sensor according to claim 1, wherein the first metal layer of the first sensing line does not overlap the second metal layer of the second sensing line, in the second area, when viewed from above (Park at Fig. 10, in particular).

As to claim 6, the combination of Jeong and Park discloses the touch sensor according to claim 1, wherein the first sensing line and the second sensing line are alternately disposed and adjacent to each other (Park at Fig. 10, in particular).
As to claim 7, the combination of Jeong and Park discloses the touch sensor according to claim 1, wherein a width of the first metal layer of the first sensing line is equal to a width of the second metal layer of the second sensing line (Jeong at Fig. 25, Examiner submits that it would be obvious to try and set the width of ML1 and ML2 equal to each other since there are only three possible combinations of the relationship of the widths.  MPEP 2143).
As to claim 8, the combination of Jeong and Park discloses the touch sensor according to claim 1, wherein a thickness of the second metal layer is greater than a thickness of the first metal layer (Jeong at Fig. 25, Examiner submits that it would be obvious to try and set the thickness of either ML1 or ML2 greater than the other since there are only three possible combinations of the relationship of the thickness.  MPEP 2143).
As to claim 9, the combination of Jeong and Park discloses the touch sensor according to claim 1, wherein the first metal layer and the second metal layer are electrically coupled to each other via a contact hole formed in the insulating layer (Jeong at Fig. 25, ¶ [0129]).
As to claim 15, Jeong discloses a display device, comprising: 
a substrate that includes a sensing area and a non-sensing area (Jeong at Figs. 5, 23); 
a display panel disposed on the substrate and that includes a light-emitting element that emits light (Jeong at Fig. 5); and 
a touch sensor disposed on the display panel and that includes a sensing electrode that receives a touch input and is disposed on the sensing area (Jeong at Fig. 23), and 
a plurality of sensing lines disposed on the non-sensing area and that include a first area and a second area (Jeong at Figs. 23-24, Examiner regards area C as a first area, and area G where resistance compensating patterns RCPn are located as a second area), 
wherein each of the first area and second area includes a first metal layer and a second metal layer electrically coupled to the sensing electrode (Jeong at Fig. 23, 25, metal layers ML1, ML2 or sensing lines RLn), 
wherein the second metal layer is disposed on the first metal layer, and an insulating layer is disposed between the first metal layer and the second metal layer (Jeong at Fig. 25, sensing lines RLn have first and second metal layers ML1 and ML2 separated by insulating layer INS2), 

wherein the first sensing line and the second sensing line each include the first metal layer and the second metal layer in the first area (Jeong at Fig. 23-25, sensing lines RL1, RL2), and 
wherein the first sensing line includes the first metal layer without the second metal layer in the second area (Jeong at Fig. 23-25, resistance compensating patterns RCP1 includes ML1 only).
Jeong does not disclose that the second sensing line includes the second metal layer without the first metal layer in the second area.
However, Park does disclose that the second sensing line includes the second metal layer without the first metal layer in the second area (Park at Figs. 8, 10, in particular.  In addition, Examiner also takes an official notice that multi-layer printed circuit boards (PCBs) with traces on a plurality of levels interconnected via plated through-holes are well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to arrange the sensing lines of the combination of Jeong and Park on separate layers for the well-known purpose of increasing the density of the wiring resulting in a decrease in the area, and consequently, size required of a PCB).2
Jeong discloses a base touchscreen device upon which the claimed invention is an improvement.  Park discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious 
As to claim 16, the combination of Jeong and Park discloses the display device according to claim 15, wherein the first sensing line and the second sensing line are alternately disposed and adjacent to each other (Park at Fig. 10, in particular).
Jeong discloses a base touchscreen device upon which the claimed invention is an improvement.  Park discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Jeong the teachings of Park for the predictable result of reducing the probability of a short circuit between adjacent signal lines due to foreign substances (Park at ¶ [0218]-[0220]).
As to claim 20, Jeong discloses a touch sensor, comprising: 
a plurality of sensing lines disposed on a substrate (Jeong at Figs. 23-25, sensing lines RLn in areas C, G), 
wherein the plurality of sensing lines includes a first area and a second area (Jeong at Figs. 23-24, Examiner regards area C as a first area, and area G where resistance compensating patterns RCPn are located as a second area), and 
each of the plurality of sensing lines includes a first metal layer and a second metal layer electrically coupled to a sensing electrode (Jeong at Fig. 23, 25, metal layers ML1, ML2 or sensing lines RLn), 

wherein the first sensing line and the second sensing line each include the first metal layer and the second metal layer in the first area (Jeong at Fig. 23-25, sensing lines RL1, RL2), 
wherein the first sensing line includes the first metal layer without the second metal layer in the second area (Jeong at Fig. 23-25, resistance compensating patterns RCP1 includes ML1 only).
Jeong does not disclose that the second sensing line includes the second metal layer without the first metal layer in the second area, wherein the first sensing line and the second sensing line are alternately disposed and adjacent to each other on the substrate.
However, Park does disclose that the second sensing line includes the second metal layer without the first metal layer in the second area (Park at Fig. 10, in particular), 
wherein the first sensing line and the second sensing line are alternately disposed and adjacent to each other on the substrate (Park at Figs. 8, 10, in particular.  In addition, Examiner also takes an official notice that multi-layer printed circuit boards (PCBs) with traces on a plurality of levels interconnected via plated through-holes are well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to arrange the sensing lines of the combination of Jeong and 3
Jeong discloses a base touchscreen device upon which the claimed invention is an improvement.  Park discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Jeong the teachings of Park for the predictable result of reducing the probability of a short circuit between adjacent signal lines due to foreign substances (Park at ¶ [0218]-[0220]).
Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Park as applied to claim 1 above, and further in view of Lee (US 2020/0110498 A1, Published April 9, 2020).
As to claim 4, the combination of Jeong and Park discloses the touch sensor according to claim 1.
The combination does not expressly disclose that the first metal layer of the first sensing line overlaps the second metal layer of the second sensing line, in the second area, when viewed from above.
However, Lee does teach that that the first metal layer of the first sensing line overlaps the second metal layer of the second sensing line, in the second area, when viewed from above (Lee at Fig. 5, in particular.  MPEP 2144.04(IV, VI) establish that changes in configuration and rearrangement of parts are obvious).

As to claim 5, the combination of Jeong, Park, and Lee discloses the touch sensor according to claim 4, wherein the second metal layer of the second sensing line overlaps the first metal layer of the first sensing line by a first width, in the second area, and wherein the first width is less than a width of the second metal layer (Lee at Fig. 5, in particular; MPEP 2144.04(IV) establish that changes in shape/configuration are obvious).
Claims 10-14, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Park as applied to claim 1 above, and further in view of Kim (US 2020/0083299 A1, Published March 12, 2020).
As to claim 10, the combination of Jeong and Park discloses the touch sensor according to claim 1.
The combination does not disclose wherein the plurality of sensing lines further includes a third area, and wherein the first sensing line and the second sensing line each include the first metal layer and the second metal layer in the third area, and a width of the second metal layer of the first sensing line in the third area corresponds to a width of the first metal layer of the first sensing line in the second area.

wherein the first sensing line and the second sensing line each include the first metal layer and the second metal layer in the third area (Kim at Figs. 6B, 6D), and 
a width of the second metal layer of the first sensing line in the third area corresponds to a width of the first metal layer of the first sensing line in the second area (Kim at Figs. 6B, 6D).
The combination of Jeong and Park discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Jeong and Park the teachings of Kim for the predictable result of reducing a visual recognition phenomenon of wiring or signal line (Kim at ¶ [0005]).
As to claim 11, the combination of Jeong, Park, and Kim discloses the touch sensor according to claim 10, wherein a width of the first metal layer of the second sensing line in the third area corresponds to a width of the second metal layer of the second sensing line in the second area (Kim at Fig. 6B, 6D).
The combination of Jeong and Park discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art 
As to claim 12, the combination of Jeong, Park, and Kim discloses the touch sensor according to claim 10, wherein the second metal layer of the first sensing line in the third area has a first width, and wherein the first metal layer of the first sensing line in the third area has a second width that is greater than the first width (Kim at Figs. 6D, 6B. MPEP 2144.04(IV) establishes that changes in size/proportion are obvious.  Also, Examiner submits that it would be obvious to try and set the width of SL-L1 and SL-L2 are such that one is greater than the other since there are only three possible combinations of the relationship of the widths.  MPEP 2143).
The combination of Jeong and Park discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Jeong and Park the teachings of Kim for the predictable result of reducing a visual recognition phenomenon of wiring or signal line (Kim at ¶ [0005]).
As to claim 12, the combination of Jeong, Park, and Kim discloses the touch sensor according to claim 10, wherein the first metal layer of the second sensing line in the third area has a first width, and wherein the second metal layer of the second sensing line in the third area has a second width that is greater than the first width (Kim at Figs. 6D, 6B. MPEP 2144.04(IV) establishes that changes in size/proportion are 
The combination of Jeong and Park discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Jeong and Park the teachings of Kim for the predictable result of reducing a visual recognition phenomenon of wiring or signal line (Kim at ¶ [0005]).
As to claim 10, the combination of Jeong, Park, and Kim discloses the touch sensor according to claim 10, wherein the first area is located between the second area and the third area (Jeong at Fig. 23)4.
As to claim 17, this claim is the display device according to claim 15 whose scope is similar to claim 10.  Therefore this claim is rejected under the same grounds as claim 10. 
As to claim 18, the combination of Jeong and Park discloses the display device according to claim 15.
The combination does not disclose that the plurality of sensing lines further includes a third area, wherein the first sensing line and the second sensing line each include the first metal layer and the second metal layer in the third area, and wherein 
However, Kim does disclose that the plurality of sensing lines further includes a third area, wherein the first sensing line and the second sensing line each include the first metal layer and the second metal layer in the third area, and wherein the first metal layer of the first sensing line in the third area and the second metal layer of the first sensing line in the third area have different widths (Kim at Figs. 6D, 6B. MPEP 2144.04(IV) establishes that changes in size/proportion are obvious.  Also, Examiner submits that it would be obvious to try and set the width of SL-L1 and SL-L2 are such that they are different since there are only three possible combinations of the relationship of the widths.  MPEP 2143).
The combination of Jeong and Park discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Jeong and Park the teachings of Kim for the predictable result of reducing a visual recognition phenomenon of wiring or signal line (Kim at ¶ [0005]).
As to claim 19, the combination of Jeong, Park, and Kim discloses the display device according to claim 18, wherein the first metal layer of the second sensing line in the third area and the second metal layer of the second sensing line in the third area have different widths (Kim at Figs. 6D, 6B. MPEP 2144.04(IV) establishes that changes in size/proportion are obvious.  Also, Examiner submits that it would be obvious to try 
The combination of Jeong and Park discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Jeong and Park the teachings of Kim for the predictable result of reducing a visual recognition phenomenon of wiring or signal line (Kim at ¶ [0005]).

Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but they are not persuasive.
Applicant contends that the Park reference is inapposite because it does not disclose the claimed aspect of “the second sensing line includes the second metal layer without the first metal layer in the second area” as recited in claims 1, 15, and 20 (Applicant’s Response (AR) at pp 10-12) .  Examiner respectfully disagrees.
Under the broadest reasonable interpretation (BRI) standard, Park contemplates the above recited claim language as discussed in the substantive rejection of claims 1, 15, and 20 above.  Moreover, Park at Fig. 10 discloses that the sensing lines are alternately disposed as discussed in the substantive rejection of claims 6, 16, and 20 above.  Finally, Examiner disagrees with Applicant’s argument contending that cited references fail to consider as a whole (AR at p. 12).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee2 (US 2014/0110236 A1, Published April 24, 2014) is made of record for its relevance to claims 1, 15, and 20 by its disclosure of the following in ¶ [0101] and Fig. 7A, 7B:
“[0101]… On the other hand, in the touch screen panel according to the embodiments of the invention, the adjacent routing wires are formed on the different layers. Therefore, assuming that a separation distance between the adjacent routing wires is reduced to 10 µm and the total number of channels is 51, the routing wires may occupy about 1 mm of the bezel area of the touch screen panel. Hence, the embodiments of the invention can reduce the bezel area to about 1/2 of the related art touch screen panel.”

    PNG
    media_image1.png
    257
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    552
    433
    media_image2.png
    Greyscale



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/03/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Lee2 in Conclusion Section below.
        2 See Lee2 in Conclusion Section below.
        3 See Lee2 in Conclusion Section below.
        4 See also Kim at Fig. 6B.